UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION
ANTHONY TELLIS, ET AL. CIVIL ACTION NO. 18-cv-0541
VERSUS JUDGE ELIZABETH E. FOOTE

JAMES M. LEBLANC, ET AL. MAGISTRATE JUDGE HORNSBY

MEMORANDUM ORDER

Before the Court is Plaintiffs’ appeal of the Magistrate Judge’s order granting in part and
denying in part Plaintiffs’ motion for leave to propound additional interrogatories. [Record
Document 266]. Specifically, Plaintiffs appeal the Magistrate Judge’s denial of their request for
leave to file Proposed Interrogatory No. 29. [Record Document 266 at 1]. The Magistrate Judge’s
order is AFFIRMED.

Under the Federal Magistrate Act, a magistrate judge may issue binding rulings on non-
dispositive matters. 28 U.S.C. § 636(b)(1)(A). A party that objects to such a ruling may appeal to
the district judge who “must . . . modify or set aside any part of the order that is clearly erroneous
or contrary to law.” Fed. R. Civ. P. 72(a). A clear error standard applies to a magistrate judge’s
findings of fact, while legal conclusions ate reviewed de novo. See Spillers v. Chevron USA Inc., No.
11-2163, 2013 WL 869387, at *3 (W.D. La. Mar. 6, 2013) (citing Choate v. State Farm Lioyds, No.
03-2111, 2005 WL 1109432, at *1 (N.D. Tex. May 5, 2005)). “A finding is ‘clearly erroneous’ when
although there is evidence to suppott it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been committed.” Unzted States v. U.S. Gypsum Co.,
333 U.S. 364, 395 (1948). Hence, reversal of a factual finding is improper whenever the “magistrate

judge’s ‘account of the evidence is plausible in light of the record viewed in its entirety.”” Sth ».
Smith, 154 F.R.D. 661, 665 (N.D. Tex. 1994) (quoting Reso/ution Tr. Corp. v. Sands, 151 F.R.D. 616,
619 (N.D. Tex. 1993)).
The Magistrate Judge denied Plaintiffs’ Request for leave to file Proposed Interrogatory
29. [Record Document 255 at 2]. This interrogatory asks Defendants to “[i]dentify the prisoners
who were transferred into Extended Lockdown at DWCC from other facilities between June 1,
2019 and present, identifying the facility that each individual was transferred from.” [Id] The
Magistrate Judge concluded that this was cumulative of three other prior discovery requests that
also sought information about prisoners entering and leaving David Wade Correctional Center.
[Record Documents 255 at 2 and 266 at 2]. After reviewing the prior requests, this Court cannot
conclude that the Magistrate Judge’s ruling was clearly erroneous or contrary to law and thus the
Magistrate Judge’s order is AFFIRMED.
THUS DONE AND SIGNED at Shreveport, Louisiana, this the 11 Nesy of Februaty,

2020.

    
 

ELIZABETH ER

UNITED STATES RICT JUDGE
